Citation Nr: 0919302	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1971 to 
April 1973.  The Veteran's DD-214 states he served in Vietnam 
from September 1971 to April 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Veteran contends that he suffers from PTSD as a result of 
stressful events during his period of active service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2008).

The Veteran's March 1971 enlistment examination report is 
silent for any psychiatric disorders.  On his April 1973 
separation examination report, the Veteran noted nervous 
trouble.  The physician remarked that the Veteran had noise-
related nervousness.  VA treatment notes dated from July 2004 
to April 2005 reflect diagnoses of mood disorder NOS - Major 
depression vs. Dysthymia with late onset PTSD, chronic.  

The Veteran has alleged four principal stressors in service 
that caused his current PTSD.  First, in Vietnam, while the 
Veteran was setting up his camp for the evening, he also had 
to set up his claymore mine.  He stated that he set it up 
about 25 feet from two other soldiers and pulled 75 feet of 
cord back to where his sleeping area was.  Suddently there 
was an explosion, and the other soldiers started yelling that 
someone had set off their claymore.  He was then surrounded 
by the other men, accused of trying to kill his fellow 
soldiers, and threatened with physical harm.  The platoon 
leader was able to calm the situation by stating that the 
safety trigger on the Veteran's claymore was broken.  The 
Veteran stated he felt he had to "watch his back" until he 
came out of that patrol, as the other men would not speak nor 
have anything to do with him. 

The second incident took place when the helicopter the 
Veteran was in was under heavy gunfire upon landing.  The 
Veteran and 8 or 9 other men were forced to jump from the 
helicopter into the area of heavy fire.  The helicopter took 
off before it was subject to more gunfire and the men were 
left alone in the area.  It seemed as long as 25 minutes or 
so went by before they received any help.  A gunship arrived 
and started shooting in the Veteran's direction.  The Veteran 
was afraid he would be shot, but the gunship fired over him 
and into the jungle.  The Veteran stated that he was 
terrified and it shook him up to see that much gunfire coming 
so close to him.  He stated that he still sees it today. 

The third incident was when the Veteran was in the jungle of 
Vietnam setting up camp.  The company decided that because of 
enemy activity in the area they would call in artillery to 
prep the area surrounding the location.  When they made the 
call, they gave a location too close to where the camp was.  
Each round that came in was getting closer and closer to the 
Veteran's tent.  The Veteran stated the gunfire came so 
close, that chunks of dirt and other debris began to hit the 
tent as the men ran for cover.  The platoon was yelling 
trying to stop the incoming.  Finally, the shooting stopped. 

The fourth stressful time was when his platoon was on a 
search and destroy mission.  He went through the jungle and 
hills until he came to an open field where they spotted the 
dead body of a Vietcong soldier.  He stated that the solider 
must have been dead for a while because the smell was awful.  
It was the first time the Veteran had seen a dead body in 
combat in an open field.  

The Veteran explained that all four of these events had an 
effect on him, and that he could not function as a soldier 
for a while.  He believes he had a nervous breakdown, because 
there were many times that he could not follow orders and was 
very confused.  He stated that it came to a point where they 
let him do as he wished.  While at one of the fire bases, he 
was told to see a psychiatrist.  He spoke to the doctor and 
answered questions, but was only told to "let go."  The 
Veteran stated he was continually depressed and stressed 
while in Vietnam. 

Although submitted to the RO, the Veteran's claimed in-
service stressors were not submitted to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for 
information that might corroborate them.  Further efforts 
consistent with the VA's duty to assist obligation are found 
to be necessary in order to assist the Veteran in obtaining 
verification of the claimed in-service stressors leading to 
the onset of his claimed PTSD disability.  Attention is 
called to VA Training Letter TL-07-02, (Resources for 
Research of Posttraumatic Stress Disorder (PTSD) Stressors 
and the TL07-02 Enclosures: Verification of In-Service 
Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007.  Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

The Board notes that a Veteran's presence with his unit at a 
time when his unit is attacked tends to support the Veteran's 
assertion that he personally experienced such an attack, 
without specifically showing his personal participation.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Furthermore, 
where the evidence establishes that a Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In a March 2006 statement, the Veteran requested a hearing on 
his appeal, however, there is no evidence in the record 
indicating that the hearing took place or that the Veteran 
withdrew his request.  The RO should request clarification to 
whether the Veteran still would like a hearing. 

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the Veteran has received medical treatment from the VA 
Medical Center (VAMC) in Kansas City, Missouri for his 
claimed disability.  As the claims file only includes records 
from this facility dated through March 2005, records from 
this facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact for the Veteran 
for clarification if a RO hearing is still 
requested.  If so, then the RO should 
schedule the Veteran for a Decision Review 
Officer (DRO) hearing, pursuant to his 
March 2006 request, at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, and 
should associate a copy of such notice 
with the claims file.




2.  The AMC/RO should contact the Veteran 
to obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the Veteran for PTSD since March 
2005.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO is to compile all 
information, including any statements 
provided by the Veteran and submit this 
information to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be requested to review the 
official history of the unit(s) to which 
the Veteran was assigned while stationed 
in Vietnam in order to verify events 
related to the Veteran's claims as well as 
his exposure to hostile action from enemy 
forces. See Pentecost.  If unable to 
provide such information, they should be 
asked to identify the agency or department 
that may provide such information and 
follow-up inquiries should be conducted 
accordingly.

4.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the record 
should be addressed.  The Veteran should 
be notified of these determinations and 
afforded the opportunity to respond.

5.  If, and only if, a stressor is 
verified the Veteran should be scheduled 
for examination by a psychiatrist for an 
opinion as to whether it is as least as 
likely as not that the Veteran has PTSD 
due to an in-service stressor or other 
chronic psychiatric condition which had 
its onset in service or is otherwise 
related to service. The examining 
psychiatrist or psychologist should be 
informed as to which of the specific 
claimed stressor events have been 
verified.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




